This cause having heretofore been submitted to the Court upon the transcript of the record of the judgment herein, and briefs and argument of counsel for the respective parties, after a careful reading and inspection of the record it appears to the Court that the City Council of the City of Sebring, purporting to act *Page 684 
under the authority of Chapter 17118, Laws of Florida, 1935, proposed a construction of a gas plant and distribution system and the financing of the cost thereof from the issuance of debentures payable solely from the revenue of such proposed gas plant and distribution system.
The Circuit Court granted the appellee's motion to dismiss the bill of complaint which sought to restrain the city from proceeding with the project. After a careful consideration of the record it is decided by the Court that the principles of law involved are the same, and the case is controlled by the opinion and decision in the case of Kathleen Citrus Land Company, Appellant, v. City of Lakeland, et al., Appellees, this day decided, and upon the authority of which decision the order of the Chancellor in this case is hereby reversed with direction to grant injunction unless and until the certificate proposed to be issued shall have been approved under the provisions of amended Sec. 6 of Article IX of the Constitution.
Reversed.
WHITFIELD, C.J., and ELLIS, TERRELL, BUFORD and DAVIS, J.J., concur.
BROWN, J., dissents.